HLD-007                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1708
                                       ___________

                              IN RE: DAVID Q. WEBB,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
                United States District Court for the District of Delaware
    (Related to D. Del. Civ. No. 1-21-cv-01824 and D. Del. Civ. No. 1-22-cv-00461)
                      ____________________________________

                       Submitted Pursuant to Fed. R. App. P. 21
                                   May 26, 2022
      Before: Chief Judge CHAGARES, PORTER and FUENTES, Circuit Judges

                              (Opinion filed: June 16, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       David Webb, proceeding pro se, has filed a petition for a writ of mandamus asking

us to compel a judge to screen two complaints that he has filed in the United States

District Court for the District of Delaware. He also seeks an order compelling a ruling on

a motion to proceed in forma pauperis (“IFP”). For the reasons that follow, we will deny



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the mandamus petition.

       In December 2021, Webb filed a pro se civil rights complaint against government

officials and other defendants raising claims related to the sale of certain real property

and the probate of his father’s estate. The case was assigned to District Judge Leonard

Stark, who granted Webb’s motion to proceed IFP. In January 2022, Webb moved the

District Court, which effectuates the service of complaints filed by litigants proceeding

IFP, for service of process.

       The United States Senate then confirmed Judge Stark’s nomination to serve on the

Federal Circuit Court of Appeals. In March 2022, Webb’s case was reassigned to a new

docket referred to as the Vacant Judgeship docket. Shortly thereafter, Webb filed two

motions for a decision. He asserted that there had been no recent docket activity in his

case and that he was waiting for any instructions regarding the screening of his complaint

under 28 U.S.C. § 1915 or its service on the defendants. On May 24, 2022, Chief Judge

Colm Connolly screened Webb’s complaint and dismissed it pursuant to § 1915(e)(2)(B).

Webb’s pending motions were denied as moot.

       In April 2022, Webb filed another civil rights complaint against government

officials and other defendants claiming, among other things, a discriminatory denial of

housing. He moved to proceed IFP. Webb’s case was assigned to the Vacant Judgeship

docket. On April 18, 2022, District Judge Richard Andrews granted Webb’s motion to

proceed IFP.

       On the same day that Webb’s IFP motion was granted, this Court received his
                                              2
petition for a writ of mandamus compelling the District Court to adjudicate his IFP

motions. To the extent Webb seeks relief with respect to his first action, Judge Stark

granted his IFP motion in January. To the extent he seeks relief with respect to his

second action, his IFP motion has now been granted and his petition in this regard is

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

       Webb also seeks a writ compelling a judge to screen his complaints pursuant to 28

U.S.C. § 1915.1 He asserts that there has been undue delay. As noted above, the District

Court screened and dismissed Webb’s first complaint on May 24, 2022. His petition in

this regard is also moot. The complaint filed in Webb’s second action, however, has yet

to be screened.

       “Traditionally, the writ of mandamus has been used ‘to confine an inferior court to

a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority

when it is its duty to do so.’” In re Chambers Dev. Co., Inc., 148 F.3d 214, 223 (3d Cir.

1998) (citations omitted). “The writ is a drastic remedy that ‘is seldom issued and its use

is discouraged.’” Id. A petitioner must establish that there are no other adequate means

to attain the desired relief and that the right to the writ is clear and indisputable. Id.

Mandamus relief may be afforded where undue delay is tantamount to a failure to



1
 Because Webb was granted IFP status, his complaints are subject to the screening
provision in 28 U.S.C. § 1915(e)(2)(B). If the District Court decides that the complaints
are frivolous or malicious, fail to state a claim, or seek monetary relief against an immune
defendant, it shall dismiss them. 28 U.S.C. § 1915(e)(2)(B). A favorable decision under
§ 1915(e)(2)(B) would allow his complaints to be served.
                                                3
exercise jurisdiction. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       The delay in Webb’s second action is not tantamount to a failure to exercise

jurisdiction. Webb filed his complaint on April 6, 2022, and Judge Andrews granted his

IFP motion less than two weeks later. Although Webb’s complaint has yet to be

screened, the delay is not undue. Mandamus relief is not warranted on this basis.

       Mandamus relief is also not warranted based on the assignment of Webb’s case to

the Vacant Judgeship docket. The District Court has issued Standing Orders outlining the

procedures for how cases assigned to this docket shall be handled.2 These procedures

apply after a complaint has been served; they do not address the screening of complaints

in IFP cases. Nonetheless, given the recent creation of the Vacant Judgeship docket and

the fact that the District Court has taken action in both of Webb’s cases, we cannot

conclude that his complaint will not be addressed.

       Accordingly, we will deny the mandamus petition. The denial of relief is without

prejudice to Webb’s filing of another mandamus petition in the event his complaint is not

addressed in the near future.




2
  Under the Standing Orders, the parties must together notify the District Court whether
they agree to consent to the handling of the case by a Magistrate Judge. If the parties do
not agree to consent to disposition by a Magistrate Judge, a Magistrate Judge will handle
certain pretrial matters and the Court will endeavor to assign the case to a Visiting Article
III Judge. The parties are directed to cooperate to move the case forward. See 3/9/22
Standing Order No. 2022-VAC-1; 3/16/22 Standing Order No. 2022-3. Webb tried to
comply with these orders by filing consent forms on his own.
                                              4